Citation Nr: 1235589	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-36 829	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an undiagnosed disability manifested by diffuse muscle and joint pains. 

2.  Entitlement to service connection for an undiagnosed disability manifested by sleep problems and fatigue. 

3.  Entitlement to service connection for an undiagnosed disability manifested by difficulty concentrating, forgetfulness, and irritability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1989 to May 1999, and from August 1999 to August 2002, including service in the Southwest Asia Theater of operations during the Persian Gulf War from September 1990 to April 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim of entitlement to service connection for depression, claimed as undiagnosed illness due to fatigue, muscle/joint pain, difficulty concentrating, forgetfulness, irritability and sleep problems.  

The Board remanded the case for additional development in February 2010.  The case has now been returned to the Board for appellate review.

While the case was in remand status, service connection for depression was granted.  This was accomplished in a rating issued in September 2011, effective from the date of the claim in February 2007.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran is service-connected for right shoulder bursitis; right and left knee strains; degenerative joint disease of the thoracic spine and low back pain; asthma; obstructive sleep apnea (OSA); and depression.  Service connection is also in effect for gastroesophageal reflux disease (GERD), kidney stones, right and left toenail disabilities and recurring lipomas.  

3.  The medical evidence of record indicates that the appellant's symptoms of diffuse joint and muscle pains are etiologically related to his service-connected disabilities.

4.  The medical evidence of record indicates that the appellant's symptoms of sleep problems and fatigue are etiologically related to his service-connected disabilities.

5.  The medical evidence of record indicates that the appellant's problems with forgetfulness, concentration and irritability are etiologically related to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by diffuse muscle and joint pain, including as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).

2.  Service connection for a disability manifested by sleep problems and fatigue, including as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).

3.  Service connection for a disability manifested by problems with irritability, forgetfulness and concentration, including as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In March 2007, prior to the promulgation of the June 2007 rating action that denied the appellant's claims for service connection, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate service connection claims and its duty to assist him in substantiating such claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  A similar letter was provided in June 2010.

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Letters to the Veteran from VA, dated in March 2007, June 2010, and October 2010, the contained the information required by Dingess.  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's service medical treatment records have been associated with the claims file.  The Veteran's VA and private medical treatment records dated between 2003 and 2010 have also been associated with the claims file.  The Veteran also was afforded VA examinations in June 2007, July 2008, August 2010 (with addendum in December 2011) and September 2010 (with addendum in January 2012).

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect consideration of the appellant's prior medical history and complaints.  The examinations included a report of the symptoms for the claimed disorders and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the appellant's physical condition.

The examination reports included reports of the symptoms for the claimed pathology, and demonstrated objective evaluations.  The health care professionals were able to assess and record the status of the appellant's mental and physical functioning.  They were able to assess and speak to the etiology of the appellant's claimed pathology.  

The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the reports were in any way incorrectly prepared or that the VA authors of those reports failed to address the clinical significance of the appellant's claimed conditions.  As a result, the Board finds that additional development by way of another examination or a medical expert opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board remanded the case for additional development in February 2010.  A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the February 2010 Board remand, the RO obtained VA treatment records dated between 2003 and 2010, as well as private medical treatment records dated in 2004 and 2005, and the reports of the appellant's evaluations conducted at Palo Alto VA War Related Illness and Injury Study Center (WRIISC) in 2011.  The appellant was scheduled for VA examinations in August 2010, and September 2010, with addendums dated in December 2011, and January 2012.  Pursuant to the February 2010 Board remand, VA obtained opinions that considered the appellant's symptoms.  Therefore, substantial compliance has been achieved.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the October 2007 Statement of the Case (SOC), as well as the January 2012 Supplemental SOC (SSOC), explained the basis for the VA actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

The appellant was provided with notice as to the medical evidence needed to service-connect a disorder as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to service connection for diffuse muscle and joint pains, sleep problems and fatigue and irritability, forgetfulness and difficulty concnetrating.  He argues that these conditions are related to his combat service in Southwest Asia.  The appellant provided testimony to that effect at his personal hearing held at the RO in June 2008.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to each claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran served in the Southwest Asia Theater of operations during the Gulf War.  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, muscle pain, joint pain and sleep disturbances.  38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only the three illnesses listed above as medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)- (3).

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In addition, the evaluation of the same disability under various diagnoses is to be avoided.  Joint pain, muscle pain, fatigability, etc., may result from many causes, some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 

The Veteran has claimed service connection for various muscle and joint pains, problems with fatigue and sleep and problems with forgetfulness, concentration and irritability.  He is service-connected for right shoulder bursitis; right and left knee strains; degenerative joint disease of the thoracic spine and low back pain; asthma; obstructive sleep apnea; and depression.  Service connection is also in effect for GERD, kidney stones, right and left toenail disabilities and recurring lipomas.

During the June 2006 VA general medical examination, the appellant stated that he was unable to tolerate the treatment for his service-connected sleep apnea and that he was sleeping poorly.  He said that he was tired most days.  The appellant complained of thoracic and lumbar spine pain.  He also complained of bilateral knee pain and right shoulder pain.

The appellant underwent another VA medical examination in June 2007; the examiner reviewed the claims file and noted that the appellant had been seen in service, in March 1998, for a depressed mood, fatigue, memory changes, decreased concentration, headaches, joint pain, muscle pain and sleep disturbance.  The appellant told the VA examiner that his fatigue had gotten progressively worse over the years.  He said that he woke up unrefreshed and that he used caffeine to help him stay awake during the day.  The appellant described decreased concentration and forgetfulness, a depressed mood, anger issues and irritability.  He also described muscle and joint pains.  After examining the appellant, the physician rendered diagnoses that included obstructive sleep apnea syndrome; depression; osteoarthritis; and numerous other somatic complaints the etiology of which was unclear.  The physician stated that the appellant did not meet the criteria for myofascial pain syndrome or fibromyalgia although he possibly met the criteria for chronic fatigue syndrome (CFS).  However, the examiner pointed out that the chronic sleep deprivation as seen with sleep apnea could cause many of the symptoms complained of by the appellant.  The examiner further stated that mental illness (depression) could also account for many of the appellant's complaints.  The examiner stated that a diagnosis of CFS could not be given because the appellant had other diagnoses that could be causing many of his symptoms.

The appellant was afforded a VA joint examination in July 2008; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that his spinal disability had gotten progressively worse as had the problems with his knees.  These disabilities were noted to have resulted in pain and decreased mobility for the appellant.

Pursuant to the Board remand, the appellant underwent a VA psychiatric examination in August 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that he chewed one can of tobacco every three days and that he drank up to two liters of Mountain Dew per day secondary to persistent fatigue.  He said that he felt fatigued all of the time and that he felt sad much of the time.  He reported anhedonia and a lack of energy.  The examiner rendered an Axis I diagnosis of major depressive disorder (MDD).  The examiner stated that the appellant's complaints of irritability, difficulty concentrating and forgetfulness more likely than not were secondary to the MDD.  In a December 2011 addendum, the examining psychiatrist stated that the appellant's sleep problems and attendant fatigue were more likely than not due to the sleep apnea and not to the MDD.  The psychiatrist also stated that the appellant's muscle and joint pain were more likely than not unrelated to the MDD.

The appellant underwent a VA Gulf War examination in September 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant denied any new general or joint pains or weakness.  The examiner noted that the appellant had been diagnosed with severe OSA in a VA facility.  The appellant complained of intermittent problems with memory loss followed by remissions.  He also complained of muscle pains in his extremities that came and went with no pattern, as well as joint pain and stiffness.  The examiner rendered diagnoses that included OSA; right and left foot pain with no objective findings to support any diagnosis; and depression.  The examiner indicated that fatigue was associated with the OSA diagnosis and that memory loss and decreased concentration were associated with the depression diagnosis.  The examiner also noted the appellant's spine pain with associated problems with lifting and carrying, as well as his right shoulder pain and bilateral knee pain with reduced ranges of motion.

The appellant underwent multiple evaluations at the WRIISC in Palo Alto in June 2011.  During his neuropsychological evaluation, he stated that his memory loss had begun in 2008-2009 and had gradually worsened.  He also reported having difficulty with concentration and attention.  The neuropsychologist listed contributing factors for cognitive impairment as including chronic pain, sleep apnea, asthma, tobacco use, depression and learning disorder.  (The appellant's VA treatment records dated between 2003 and 2010 reflect these diagnoses.)  The evaluator stated that research suggested that sleep apnea is correlated with cognitive decline.  

The appellant also underwent a pulmonary sleep disturbance evaluation.  He said that he did not feel refreshed when he awoke in the mornings and that he did not use his CPAP machine.  He denied having any narcolepsy symptoms.  The appellant was noted to have depression, to chew tobacco every day and to drink 1.5 gallons of iced tea per day, including just before going to sleep.  The evaluator stated that there were many contributing factors to his insomnia, including OSA, pain, psychiatric issues (depression) and use of nicotine and caffeine prior to bedtime.

In the January 2012 addendum to the September 2010 VA medical examination report, the examiner noted that the appellant's tobacco use could be contributing to his inability to fall asleep and that this tobacco use and the appellant's caffeine use could cause insomnia by themselves as well as rebound hypersomnolence.  The examiner also noted that the appellant's depression and pain issues had been implicated in his sleep interference problem and that there was no undiagnosed illness associated with the appellant's insomnia/fatigue.  The examiner noted that the WRIISC neuropsychological evaluation had revealed that the appellant was experiencing difficulties with his cognitive functioning due to psychological distress.  The examiner further noted that the WRIISC pain specialist report had not included any mention of fibromyalgia and that the specialist had attributed the appellant's spinal difficulties to degenerative disc disease with associated muscle strain and radiculopathy.  The VA examiner concluded that the appellant did not have CFS, fibromyalgia or any other undiagnosed illness.  

As previously noted, in order for service connection to be warranted, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this matter, the preponderance of the competent and probative medical evidence is against the claim of service connection for any musculoskeletal pathology other than the service-connected bilateral knees, right shoulder, thoracic and lumbar spine disabilities.  The competent medical evidence of record indicates that the appellant's reports of muscle and joint pains have been attributed to diagnosed disability, namely his service-connected orthopedic disabilities, and that his reported fatigue has been attributed to the service-connected OSA and MDD disabilities which have also been implicated in his cognitive complaints and his irritability; these complaints thus cannot be service-connected as being due to an undiagnosed illness.  There is no competent medical evidence to the contrary.  Therefore, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.

As explained herein, the Veteran's symptoms of muscle and joint pain, fatigue, sleep disturbances, forgetfulness, irritability and trouble concentrating are the manifestations which support the assignment of the ratings for his service-connected right shoulder, spine, bilateral knees, OSA and MDD disabilities.  Hence, the appellant's claimed muscle and joint pain, fatigue, sleep disturbances, forgetfulness, irritability and trouble concentrating represent symptoms which are contemplated by the enumerated rating criteria for his various service-connected disabilities.  To the extent that muscle and joint pain, fatigue, sleep disturbances, forgetfulness, irritability and trouble concentrating have been complained of or otherwise documented, the Board finds that these symptoms are part and parcel of the Veteran's service-connected orthopedic, OSA and MDD disabilities. 

Accordingly, service connection is not warranted on an independent basis in this case for the claimed muscle and joint pain, fatigue, sleep disturbances, forgetfulness, irritability and trouble concentrating.  Essentially, to the extent that any such manifestations exist, these symptoms are attributable to conditions that are already service-connected; as such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  To the extent that each claim is for an undiagnosed illness, it is one as to which there is no legal entitlement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the appellant's written statements and testimony, as well as the written statements of his representative, submitted in support of his argument that he has muscle and joint pain, fatigue, sleep disturbances, forgetfulness, irritability and trouble concentrating that are etiologically related to service.  To the extent that such statements represent evidence of continuity of symptomatology, without more, they are not competent evidence of a diagnosis, nor do they establish a nexus between any acquired pathology and the appellant's service or service-connected disability.  See McManaway v. West, 13 Vet. App. 60, 66 (1999).  38 C.F.R. § 3.317 requires that a claimed symptom manifest objective indications that are perceptible to an examining physician, which, regardless of the Veteran's competency to report observable symptoms, have not found by any examining or reviewing physician in this case to be other than part and parcel of already service-connected disabilities.  Indeed, the appellant himself, in his November 2007 VA Form 9, noted that his service-connected disabilities could explain some if not all of his symptoms.  He further stated that his problems could be related to his depression and his lack of proper rest due to sleep apnea.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against each one of the appellant's service connection claims on any theory of service connection, to include direct service connection, presumptive service connection, undiagnosed illness and as secondary to service-connected disability and by way of aggravation.  Because the preponderance of the evidence is against each one of the appellant's claims, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for disability manifested by diffuse muscle and joint pain, to include as due to an undiagnosed illness, is denied.

Service connection for disability manifested by sleep problems and fatigue, to include as due to an undiagnosed disability, is denied.

Service connection for disability manifested by concentrating, forgetfulness, and irritability, to include as due to an undiagnosed disability, is denied.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


